Case 3:11-md-02286-MMA-MDD Document 615 Filed 11/13/18 PageID.3979 Page 1 of 7



   1   DLA PIPER LLP (US)                         JENNER & BLOCK LLP
   2   Edward D. Totino (SBN 169237)              Amy M. Gallegos (SBN 211379)
       edward.totino@dlapiper.com                 Andrew G. Sullivan (SBN 301122)
   3   2000 Avenue of the Stars, Suite 400        agallegos@jenner.com
   4   Los Angeles, California 90067              agsullivan@jenner.com
       Telephone: (310) 595-3000                  633 West 5th Street, Suite 3600
   5   Facsimile: (310) 595-3300                  Los Angeles, California 90071
   6                                              Telephone: (213) 239-5100
       DLA PIPER LLP (US)                         Facsimile: (213) 239-5199
   7   Amanda C. Fitzsimmons (SBN 258888)
   8   amanda.fitzsimmons@dlapiper.com
       401 B Street, Suite 1700
   9   San Diego, California 92101
  10   Telephone: (619) 699-2700
       Facsimile: (619) 699-2701
  11
  12   Attorneys for Defendants
       Midland Funding LLC,
  13   Midland Credit Management, Inc.,
  14   and Encore Capital Group, Inc.
  15
                            UNITED STATES DISTRICT COURT
  16
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  17
  18   IN RE: MIDLAND CREDIT                 Case No. 11-md-2286 MMA (MDD)
  19   MANAGEMENT INC.
       TELEPHONE CONSUMER
  20   PROTECTION ACT LITIGATION             DEFENDANTS’ NOTICE OF MOTION
                                             AND MOTION FOR AN ORDER TO
  21                                         SHOW CAUSE RE: DISMISSAL FOR
  22                                         FAILURE TO SUBMIT PLAINTIFF
                                             QUESTIONNAIRES
  23
  24
                                             Hon. Mitchell D. Dembin
  25   This document relates to member
       cases listed on Exhibit A
  26
  27
  28
                                                        DEFENDANTS’ NOTICE OF MOTION AND
                                                          MOTION FOR AN OSC RE: DISMISSAL
                                                                     11-md-2286 MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 615 Filed 11/13/18 PageID.3980 Page 2 of 7



   1         PLEASE TAKE NOTICE THAT on a date and time to be set by the Court, in
   2   the courtroom of the Honorable Mitchell D. Dembin, United States Magistrate
   3   Judge, 333 West Broadway, San Diego, California, Defendant Midland Credit
   4   Management, Inc., through its attorneys of record, will, and hereby does, move the
   5   Court for an order requiring each plaintiff in the member cases listed on Exhibit A
   6   hereto, to appear and show cause as to why his or her case should not be dismissed
   7   for failing to comply with the Questionnaire Order. See Order Granting Joint
   8   Motion Regarding Plaintiff Questionnaire and Protective Order (the “Questionnaire
   9   Order”), ECF 608, ¶ 7.
  10         This motion is brought on the ground that all of the plaintiffs in the cases
  11   listed on Exhibit A failed to comply with the Court’s Order to submit a completed
  12   questionnaire within 45 days of the Order—i.e., by October 22, 2018. ECF 608,
  13   ¶ A.1; Declaration of Amy M. Gallegos, ¶ 2. The Questionnaire Order stated that
  14   Defendants “may file a motion for an order to show cause re dismissal as to any
  15   plaintiff who fails to return a Plaintiff Questionnaire.” Id., ¶ A.7. Moreover, courts
  16   may dismiss an action in an MDL where, as here, the plaintiff fails to comply with
  17   a court-ordered questionnaire process. See In re Phenylpropanolamine Products
  18   Liability Litigation, 460 F.3d 1217 (9th Cir. 2006). This district’s local rules are in
  19   accord. See Civil Local Rule 83.1.a (“Failure of . . . any party to comply with these
  20   rules . . . or with any order of the court may be grounds for imposition by the court
  21   of any and all sanctions authorized by statute or rule or within the inherent power of
  22   the court, including, without limitation, dismissal of any actions . . .”); Civil Local
  23   Rule 41.1.b (“Failure to comply with the provisions of the local rules of this court
  24   may also be grounds for dismissal under this rule.”).
  25         This motion is based on this notice of motion, the attached memorandum of
  26   points and authorities and accompanying declaration, the complete files and records
  27   of this action, and such other matters and arguments as may come before the Court.
  28
                                                            DEFENDANTS’ NOTICE OF MOTION AND
                                                 1            MOTION FOR AN OSC RE: DISMISSAL
                                                                         11-md-2286 MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 615 Filed 11/13/18 PageID.3981 Page 3 of 7



   1   Dated: November 13, 2018                JENNER & BLOCK LLP
   2
                                               /s/ Amy M. Gallegos
   3                                           Amy M. Gallegos
   4
                                               Attorney for Defendants
   5                                           Midland Funding LLC,
                                               Midland Credit Management, Inc.,
   6
                                               and Encore Capital Group, Inc.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     DEFENDANTS’ NOTICE OF MOTION AND
                                           2           MOTION FOR AN OSC RE: DISMISSAL
                                                                  11-md-2286 MMA (MDD)
Case 3:11-md-02286-MMA-MDD Document 615 Filed 11/13/18 PageID.3982 Page 4 of 7




                       Exhibit A
Case 3:11-md-02286-MMA-MDD Document 615 Filed 11/13/18 PageID.3983 Page 5 of 7



                          Case Name                                   Case No.
    1.   Akers v. Midland                                3:14-cv-00240-MMA-MDD
    2.   Basham v. Midland                               3:15-cv-01479-MMA-MDD;
                                                         3:15-cv-022282-MMA-MDD
    3.   Carter v. Midland                               3:14-cv-01160-MMA-MDD
    4.   Christian v. Midland                            3:18-cv-00019-MMA-MDD
    5.   Clark v. Midland                                3:16-cv-02078-MMA-MDD
    6.   Clavesilla v. Midland                           3:14-cv-00642-MMA-MDD
    7.   Conger v. Midland                               3:16-cv-02365-MMA-MDD
    8.   Cooper v. Midland                               3:14-cv-00382-MMA0MDD
    9.   Covington v. Midland                            3:17-cv-00784-MMA-MDD
   10.   De La Cruz v. Midland                           3:17-cv-01639-MMA-MDD
   11.   Doherty v. Midland                              3:13-cv-02010-MMA-MDD
   12.   Dotson v. Midland                               3:14-cv-01760-MMA-MDD
   13.   Dunn v. Midland                                 3:16-cv-02459-MMA-MDD
   14.   Eaton et al v. Midland Credit Management Inc.   3:16-cv-03025-MMA0MDD
   15.   Fedarko v. Midland                              3:13-cv-01517-MMA-MDD
   16.   Floyd v. Midland                                3:14-cv-02423-MMA-MDD
   17.   Goetz v. Midland                                3:13-cv001478-MMA-MDD
   18.   Holland v. Midland                              3:14-cv-00506-MMA-MDD
   19.   Huffman et al. v. Midland                       3:17-cv-01015-MMA-MDD
   20.   Jesula v. Midland                               3:15-cv-02009-MMA-MDD
   21.   Jones v. Midland                                3:14-cv-01337-MMA-MDD
   22.   Khah v. Midland                                 3:14-cv-00398-MMA-MDD
   23.   King v. Midland                                 3:14-cv-02909-MMA-MDD
   24.   Lauderdale v. Midland                           18-cv-483-MMA(MDD)
   25.   Laurore v. Midland                              3:16-cv-02487-MMA-MDD
   26.   Leone v. Midland                                3:14-cv-00905-MMA-MDD
   27.   Little v. Midland                               3:17-cv-00975-MMA-MDD
   28.   Love v. Midland                                 3:14-cv-02881-MMA-MDD
   29.   Mack v. Midland                                 3:15-cv-00723-MMA-MDD
   30.   Maitlen v. Midland                              3:15-cv-02636-MMA-MDD
   31.   Manasse v. Midland                              3:13-cv-01519-MMA-MDD
   32.   McCulley v. Midland                             3:16-cv-01361-MMA-MDD
   33.   McDonald v. Midland                             3:14-cv-00689-MMA-MDD
   34.   McGee v. Midland                                3:14-cv-01317-MMA-MDD
   35.   Miller et al. v. Midland                        3:17-cv-00451-MMA-MDD
   36.   Miller v. Midland                               3:15-cv-00710-MMA-MDD
   37.   N.L. v. Midland                                 3:14-CV-01442-MMA-MDD
   38.   Neal v. Midland                                 3:15-cv-00896-MMA-MDD
   39.   Nelson v. Midland                               3:15-cv-02008-MMA-MDD
   40.   Pacheco v. Midland                              3:17-cv-00451-MMA-MDD
   41.   Permenter v. Midland                            3:15-cv01644-MMA-MDD
   42.   Peterson v. Midland                             3:14-cv-01808-MMA-MDD
   43.   Prows v. Midland                                3:13-cv-00800-MMA-MDD
Case 3:11-md-02286-MMA-MDD Document 615 Filed 11/13/18 PageID.3984 Page 6 of 7



   44.   Pugh v. Midland                          3:16-cv-01977-MMA-MDD
   45.   Quesada v. Midland                       3:14-cv-02133-MMA-MDD
   46.   Quevedo v. Midland                       3:14-cv-00381-MMA-MDD
   47.   Roy v. Midland                           3:13-cv-02882-MMA-MDD
   48.   Rumbough v. Capital One Bank (USA)       3:15-cv-02943-MMA-MDD
   49.   Santamaria v. Midland                    3:14-cv-00242-MMA-MDD
   50.   Siddal v. Midland                        3:13-cv-02558-MMA-MDD
   51.   Smith et al v. Midland                   3:14-cv-01386-MMA-MDD
   52.   Spencer v. Midland                       2:17-cv-00605-MMA-MDD
   53.   Treshan et al. v. Midland                3:15-cv-01821-MMA-MDD
   54.   Vaccaro v. Midland                       3:17-cv-00473-MMA-MDD
   55.   Valliere v. Midland                      3:14-cv-01960-MMA-MDD
   56.   Vasquez v. Midland                       3:16-cv-01294-MMA-MDD
   57.   Ward et al. v. Midland                   3:17-cv-00448-MMA-MDD
   58.   Watters v. Midland                       3:17-cv-01687-MMA-MDD
   59.   Wentworth v. Midland                     3:14-cv-01355-MMA-MDD
   60.   Wong v. Midland                          3:14-cv-01538-MMA-MDD
   61.   Wright v. Midland                        3:13-cv-02821-MMA-MDD




                                              2
Case 3:11-md-02286-MMA-MDD Document 615 Filed 11/13/18 PageID.3985 Page 7 of 7



   1                            CERTIFICATE OF SERVICE
   2         I, Amy M. Gallegos, hereby certify that on November 13, 2018 a copy of the
   3   foregoing document was served on all counsel of record by operation of the Court’s
   4   electronic case filing (ECF) system and all non-registered users were served via
   5   U.S. Mail Service.
   6                                         /s/ Amy M. Gallegos_______
   7                                         Amy M. Gallegos
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                           DEFENDANTS’ NOTICE OF MOTION AND
                                               3             MOTION FOR AN OSC RE: DISMISSAL
                                                                        11-md-2286 MMA (MDD)
